COURT OF APPEALS
                           EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS
                                      '
                                                  No. 08-12-00339-CV
 IN THE INTEREST OF J. S., A CHILD,   '
                                                    Appeal from the
              Appellant.              '
                                                   65th District Court
                                      '
                                                             of El Paso County, Texas
                                                '

                                                '               (TC# 2003CM4710)

                                                '

                                            ORDER

       This Court issued an order dated March 20, 2013, requesting that the parties advise the

Court about the status of a pending bankruptcy matter which may affect this case. Mr. Rivera

has advised this Court the applicable bankruptcy matter is being dismissed. However, being that

the bankruptcy is apparently still pending, pursuant to 11 U.S.C. sec 362, the Court automatically

stays any further action in this appeal.    Under these circumstances, and for administrative

purposes, it is ORDERED that this appeal is removed from the docket and abated. The appeal

will be reinstated upon proper motion showing that the stay has been lifted and specify the action

required by this Court.

       Accordingly, the appeal is abated.

       IT SO ORDERED this 24th day of April, 2013.

                                                    PER CURIAM

Before McClure, CJ, Rivera and Rodriguez, JJ.